DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS of 10/09/20 has been considered.

Drawings
The drawings of 12/19/16 are accepted.

Claim Objections
Claim 1, lines 3-4, as amended, state, “the plurality of sensors a part of a large-scale wireless sensor network …” This is a minor grammatical informality. It will be construed that there should be an operator between the phrases, “the plurality of sensors” and “a part of,” such as “the plurality of sensors are a part of” or “the plurality of sensors being a part of.”
Claim 11, line 14 states, “entropy-based algorithm , wherein …” This is a minor typo. It will be construed that the claim should state, “entropy-based algorithm, wherein …”

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8-10, and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1, as amended, discloses:
capturing at least two data streams of sensor data transmitted by the plurality of sensors with an input interface coupled to a processor having a memory coupled to the processor, wherein a data structure is coupled to the processor and has a configurable length and breadth for analysis in a form of a sliding window which is incrementally moved over the respective at least two data streams of sensor data so that there is an overlap between consecutive windows
This limitation uses the word “coupled” multiple times, but the examiner could not find any support for the concept of “coupling” in the applicant’s specification. Therefore, 
Claims 2-6, 8-10, and 12 depend on claim 1 and are also rejected as a result of their dependency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, as amended, discloses:
capturing at least two data streams of sensor data transmitted by the plurality of sensors with an input interface coupled to a processor having a memory coupled to the processor, wherein a data structure is coupled to the processor and has a configurable length and breadth for analysis in a form of a sliding window which is incrementally moved over the respective at least two data streams of sensor data so that there is an overlap between consecutive windows

	Claims 2-6, 8-10, and 12 depend on claim 1 and are also rejected as a result of their dependency.
	Claim 11, as amended, discloses:
an input interface which is adapted for capturing at least two data streams of sensor data from a plurality of sensors of the energy generation device
Similar to the rejection with respect to claim 1 above, it is not clear what the relationship is between the “at least two data streams” and the “plurality of sensors.” Is it one data stream per sensor, or are multiple data streams being provided by a single sensor? Since the scope of the claim cannot be ascertained, the claim is considered indefinite.
Claim 11 also discloses:
apply an entropy-based algorithm on the data within the sliding window for calculating data stream dependencies … wherein as the window over the data moves on, elements mt of the streams that are out of date drop out t+w+1 enter, probabilities p(mt) and p(mt+w+1) for each stream and the respective joint probabilities are adjusted and updating all joint probabilities in a conditional entropy summation (emphasis mine)
It is not clear which clause is modified by the phrase, “updating all joint probabilities ...” Is “updating all joint probabilities” updating the phrase, “probabilities … are adjusted …” or is it modifying the phrase, “wherein as the window over the data moves on …” Like with amended claim 1, it is suggested that the total limitation, with its many clauses, be broken up into smaller limitations, to help with readability.

Claim Rejections - 35 USC § 101
Claims 1-6 and 8-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

With respect to step 1 of the patent subject matter eligibility analysis, the claims are directed to a process, machine, manufacture, or composition of matter. Independent claim 1 is directed to a method, which is a process. Independent claim 11 is directed to an electronic module, which is a machine. Claims 2-6, 8-10, and 12 depend on independent claim 1. As such, claims 1-6 and 8-12 are directed to a statutory category.

With respect to step 2A, prong one
analysis in a form of a sliding window which is incrementally moved over the respective at least two data streams of sensor data so that there is an overlap between consecutive windows (This limitation recites a mathematical concept. As seen in the applicant’s specification, the applicant’s sliding window approach can be defined mathematically through specific equations (see paragraphs 00029 – 00037 of the applicant’s specification).)
applying an entropy-based algorithm on the sensor data within the sliding window for calculating data stream dependencies while incrementally moving the sliding window (This limitation is directed to applying a specific algorithm in order to perform a mathematical calculation.) 
only updated data in the sliding window is processed by the entropy based algorithm (This limitation further recites a mathematical concept, as it explains the mathematical relationship between the sliding window and the entropy based algorithm.) 
as the window over the data moves on, elements mt of the streams that are out of date drop out and new elements mt+w+1 enter, probabilities p(mt) and p(mt+w+1) for each stream and the respective joint probabilities are adjusted (This limitation further recites a mathematical concept, as it explains the mathematical relationship between the elements of the data streams and their probabilities.)
all joint probabilities are updated in a conditional entropy summation (This limitation further recites a mathematical concept, 
validating the sensor measurements based on the calculated data stream dependencies (The claim does not clearly describe what “validating” entails. Paragraph 00022 of the applicant’s specification states, “The algorithm utilizes the – in some sense redundant, or rather shared – information between sensor pairs to validate measurements.” It appears that the claimed “validating” is performed by the algorithm and is therefore part of the abstract mathematical equation. Furthermore, in a general sense, “validating” can also be considered a mental process, as a simple validation merely involves a simple evaluation or judgment that can be performed by the human mind.)
Dependent claims 2-6 and 8-10 are further directed to the sliding window data processing operations, which as discussed above, represent an abstract idea.
Claim 11 discloses a limitation, which states, “apply an entropy-based algorithm …” Like with respect to claim 1, this limitation recites mathematical concepts.

With respect to step 2A, prong two
A method (As seen below, the claimed method merely cites instructions to implement an abstract idea on a computer (see MPEP 2106.05(f)), or it merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)), or it adds insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)), or it generally links the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).)
recording sensor measurements on an energy generation device using a plurality of sensors of the energy generation device, the plurality of sensors a part of a large-scale wireless sensor network (This limitation generally links the use of the judicial exception to a particular technological environment or field or use, which is not indicative of integration into a practical application. The use of general sensors to obtain data for data processing is a general linking to a field of use. The claim does not give any specific detail as to the structure of the sensors, or how the sensors are particularly and uniquely equipped to carry out the abstract data processing. The mention of “energy generation device,” is similarly a general linking to a field of use. The abstract data processing elements are not claimed in such a manner that the use of the energy generation device effects any sort of transformation or reduction of a particular article to a different state or thing. Data is collected and data is processed. Nothing is happening with the data to change or affect the energy generation device. For example, there is nothing in the claims to 
capturing the at least two data streams of sensor data transmitted by the plurality of sensors with an input interface coupled to a processor having a memory coupled to the processor, wherein a data structure is coupled to the processor and has a configurable length and breadth (This limitation, as amended, recites generic computer components to perform abstract data collection. Merely using a computer as a tool to perform an abstract idea is not indicative of integration into a practical application.)
Independent claim 11 discloses a generic input interface and processor. These elements, at most, merely generally link the use of the judicial exception to a particular technological environment or field of use. They also merely use a computer as a tool to perform an abstract idea.
Independent claim 12 discloses a computer program product, comprising a non-transitory computer readable storage medium that stores a program of machine-readable instructions. This limitation merely uses a computer as a tool to perform an abstract idea. It is not indicative of integration into a practical application.

With respect to step 2B, the claims do not recite additional elements that amount to significantly more than the judicial exception. The claimed invention does not add significantly more because, as discussed above in step 2A, prong two, the claims do nothing more than cite mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea, or add insignificant extra-solution activity to the judicial exception, or generally link the use of the judicial exception to a particular technological environment or field of use. Gathering data and processing data are well-understood, routine, and conventional. Simply appending well-understood, routine, and conventional activities previously known to the industry, and specified at a high level of generality, to the judicial exception is not indicative of an inventive concept (aka “significantly more”) (see MPEP 2106.05(d) and Berkheimer Memo).

As such, claims 1-6 and 8-12 do not qualify as eligible subject matter under 35 U.S.C. 101. 

In the applicant’s response of 06/24/20, the applicant argued:

    PNG
    media_image1.png
    710
    660
    media_image1.png
    Greyscale

This argument is not persuasive because step 2A, prong 1 is concerned with whether any of the limitations recite an abstract idea, which as shown above, they clearly do. The applicant’s “as a whole” argument includes consideration of possible “additional elements,” but as shown above in the examiner’s step 2A, prong 2 analysis, the additional elements are not considered to be indicative of integration into a practical application. As a whole, the combination of abstract elements with elements that are not indicative of integration into a practical application (under step 2A, prongs 1 and 2), and which also do not amount to significantly more than the judicial exception (under step 2B) results in a claim that is not eligible subject matter under 35 U.S.C. 101.
The applicant further argues:

    PNG
    media_image2.png
    671
    656
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    762
    612
    media_image3.png
    Greyscale

The applicant’s “improvement to the technical field” argument is not persuasive because an improvement in a judicial exception is not the same thing as an improvement in technology. Here, the applicant may use a “better” mathematical technique that will improve the results of abstract data processing, such as faster data processing. But what is being improved is the abstract judicial exception, not the 
As discussed above, the applicant’s “claim as a whole” arguments are also not persuasive because, even as a whole, the claims merely recite either abstract elements or elements that are not indicative of integration into a practical application.
The applicant’s “specific, practical application” arguments are not persuasive because the purported practical applications merely use a computer as a tool to perform an abstract idea; add insignificant extra-solution activity to the judicial exception; or generally link the use of the judicial exception to a particular technological environment or field or use. More detail with regards to the examiner’s rationale is given above.
The applicant’s “validated” arguments are not persuasive because the claims do not clearly define what constitutes validation. If validation involved effecting a transformation or reduction of a particular article to a different state or thing, then the validation would be indicative of integration into a practical application. However, as discussed above, the claimed validation appears to simply be an operation carried out by a mathematical algorithm, which is an abstract mathematical concept. Also, as discussed above, absent more detail, a simple validation can also be construed to be a mental process.


Examiner’s Note - Allowable Subject Matter
With respect to claim 1, the following limitations, when considered as a whole, were not found, taught, or disclosed by the prior art:
applying an entropy-based algorithm on the sensor data within the sliding window for calculating data stream dependencies while incrementally moving the sliding window, wherein:
only updated data in the sliding window is processed by the entropy-based algorithm
as the window over the data moves on, elements mt of the streams that are out of date drop out and new elements mt+w+1 enter
probabilities p(mt) and p(mt+w+1) for each stream and the respective joint probabilities are adjusted
all joint probabilities are updated in a conditional entropy summation
In the applicant’s response of 01/04/21, the applicant argued that contrary to the teachings of Jiang, “the claimed method speeds up the NMI dependency calculation on data streams itself. No aggregation levels are needed above. This is accomplished by developing a real streaming variant of the calculation. Indeed, it is based on a window approach, and windows also appear in the work of Jiang, but this window only shows over which timespan the dependency between two data streams is calculated. How the dependency between two data streams is calculated is important and amended claim 1 emphasis applicant’s).
The examiner found this argument to be persuasive. Even though the concepts of NMI, sliding windows, and entropy calculations in the context of sliding windows are known (see previous rejection and also pertinent art cited below), the examiner was persuaded that the combination of the above limitations presented a very specific “how” that was different than the prior art. Although the prior art disclosed similar concepts, the examiner was persuaded that the similar concepts were not enough to arrive at the specific claimed invention.
Claim 11 recites similar concepts that were not found, taught, or disclosed by the prior art. All other claims depend on claim 1. Although the above claimed subject matter was not found, taught, or disclosed by the prior art, allowability of the claims will depend on how the above 112 and 101 issues are resolved.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 and 8-12 have been considered but are moot in view of the new grounds of rejection necessitated by the applicant’s amendments to the claims. However, the applicant’s arguments with respect to 35 U.S.C. 101 were addressed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kopylova, Y., Buell, D.A., Huang, C.T., & Janies, J. (2003). Mutual Information Applied to Anomaly Detection. KICS.
Keller, F., Muller, E., & Bohm, K. (2015). Estimating Mutual Information on Data Streams. SSDBM ’15 June 29 – July 01, 2015, La Jolla, CA, USA. http://dx.doi.org/10.1145/2791347.2791348
 Altiparmak, F., Tuncel, E., & Ferhatosmanoglu H. (2007). Incremental Maintenance of Online Summaries over Multiple Streams. IEEE Transactions on Knowledge and Data Engineering, 20(2), 216-229.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD S LIANG whose telephone number is (571)272-2148.  The examiner can normally be reached on M-F 10:00 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN VAZQUEZ can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/L.S.L/Examiner, Art Unit 2862                                                                                                                                                                                                        04/10/21

/Catherine T. Rastovski/Primary Examiner, Art Unit 2862